13-2785
         Singh v. Holder
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 939 336
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       SIMRANJIT SINGH,
14                Petitioner,
15
16                         v.                                   13-2785
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Genet Getachew, Brooklyn, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Terri J. Scadron, Assistant
27                                     Director, and Lisa M. Damiano, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Simranjit Singh, a native and citizen of India, seeks

 6   review of a June 20, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) April 12, 2012, denial of his

 8   application for asylum, withholding of removal, and relief

 9   under the Convention Against Torture (“CAT”).   In re

10   Simranjit Singh, No. A200 939 336 (B.I.A. June 20, 2013),

11   aff’g No. A200 939 336 (Immig. Ct. N.Y. City Apr. 12, 2012).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we review the

15   IJ’s decision, including the portions not explicitly

16   discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d
17   391, 394 (2d Cir. 2005) (per curiam).   The applicable

18   standards of review are well established.   See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21       For applications such as Singh’s, governed by the REAL

22   ID Act of 2005, the agency may, “[c]onsidering the totality

23   of the circumstances,” base a credibility finding on the

                                   2
 1   applicant’s “demeanor, candor, or responsiveness,” the

 2   plausibility of his account, and inconsistencies in his

 3   statements, “without regard to whether” they go “to the

 4   heart of the applicant’s claim.”     8 U.S.C.

 5   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 6   167 (2d Cir. 2008) (per curiam).     We “defer therefore to an

 7   IJ’s credibility determination unless, from the totality of

 8   the circumstances, it is plain that no reasonable fact-

 9   finder could make such an adverse credibility ruling.”          Xiu

10   Xia Lin, 534 F.3d at 167.

11       Here, the IJ reasonably based the adverse credibility

12   determination on inconsistencies between Singh’s testimony

13   and the documentary evidence, the implausibility of his

14   testimony, and the lack of corroboration.       As the agency

15   found, the record reflects three inconsistencies related to

16   Singh’s political activities and the alleged past harm.

17   First, Singh’s application stated that he led a group at a

18   political protest, but he testified that he was merely a

19   protester in the group.     Second, Singh’s testimony that he

20   reported an attack by Congress Party members together with

21   his father contradicted both his application, which did not

22   mention that his father went to the police station, and his


                                     3
 1   father’s statement that Singh went to the police and then

 2   told his father that the police had detained him when he

 3   “returned from the police station.”   Singh’s testimony also

 4   conflicted with a letter from his political party, the

 5   Shiromani Akali Dal Amritsar Party (“SADA”), which

 6   referenced seemingly less serious police harassment but made

 7   no mention of any physical attacks by Congress Party

 8   members.

 9       Singh explained that his father did not enter the

10   station, but waited outside because his lack of education

11   made him ill-suited to file a complaint.   He also explained

12   that he never reported his attacks to SADA.   However, the IJ

13   reasonably found it implausible that his father, an

14   allegedly experienced political activist, would not

15   accompany his 18-year-old son inside the police station, and

16   that Singh would not tell his party that a competing party

17   was assaulting SADA members.   See Wensheng Yan v. Mukasey,

18   509 F.3d 63, 67 (2d Cir. 2007) (per curiam) (holding that

19   implausibility finding is supported by substantial evidence

20   if “the reasons for [the IJ’s] incredulity are evident” and

21   “tethered to the record evidence”); see also Majidi v.

22   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that an


                                    4
 1   IJ is not required to credit an explanation for an

 2   inconsistency unless a reasonable fact finder would be

 3   compelled to do so).   The IJ therefore reasonably relied on

 4   these inconsistencies to support the adverse credibility

 5   determination.   See 8 U.S.C. §§ 1158(b)(1)(B)(iii),

 6   1231(b)(3)(C); Xiu Xia Lin, 534 F.3d at 167.

 7       In light of these inconsistencies, the IJ reasonably

 8   gave the corroborating evidence (Singh’s father’s statement

 9   and the SADA letter) minimal weight.    See Xiao Ji Chen v.

10   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the

11   weight to be accorded to documentary evidence lies largely

12   within the agency’s discretion).   Given Singh’s lack of

13   credibility, the IJ did not err in finding that Singh’s

14   failure to provide other convincing corroboration further

15   weakened his claim.    See Biao Yang v. Gonzales, 496 F.3d
16   268, 273 (2d Cir. 2007) (per curiam).

17       Accordingly, the totality of the circumstances supports

18   the agency’s adverse credibility determination.    See 8

19   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

20   The adverse credibility determination in this case

21   necessarily precludes success on his claims for asylum,

22   withholding of removal, and CAT relief, because the only

23   evidence of a threat to Singh’s life or freedom, or
                                    5
 1   likelihood of torture, depended upon his credibility.    Paul

 2   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DENIED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14
15




                                    6